Citation Nr: 0714430	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  98-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976, from September 1989 to March 1998, and from December 
2003 to January 2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2005, the veteran appeared at the Cleveland RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In August 2005, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, the veteran has alleged a 
right ankle disability that is either directly related to 
service or developed secondary to his service-connected left 
ankle disability.  At his May 2005 hearing, the veteran 
testified that the limp he has from his left ankle disability 
has made it painful to walk on his right ankle as well.  He 
also testified that his doctor has given him braces for both 
ankles.  In addition, the November 1998 VA joint examination 
report diagnoses bilateral ankle sprains.  The Board notes 
that no medical opinion of record discusses whether there is 
a link between the veteran's military service, or any 
service-connected injury, and his current right ankle 
disability.  Therefore, the Board believes a remand for a VA 
examination is warranted.  

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current right ankle 
disability.  The appellant's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.   All tests and 
studies, including x-rays, deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose whether 
the veteran has a current right ankle 
disability and to render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) that any 
current right ankle disability had its 
onset during active service or is related 
to any in-service disease or injury.  The 
examiner should specifically comment on 
whether it is at least as likely as not 
that any current right ankle disability 
developed secondary to the veteran's 
service-connected left ankle disability, 
including as a result of any changes in 
gait, or secondary to any other service-
connected disability, including the 
veteran's low back and bilateral knee 
disabilities.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development deemed 
necessary, the RO must readjudicate the 
issues on appeal.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




